




EXHIBIT 10.9

 

EXECUTION

 

INVENTIONS ROYALTY AGREEMENT

This INVENTIONS ROYALTY AGREEMENT (“Agreement”) is made as of September 20,
2007, by and between Nature Vision, Inc., a Minnesota corporation (“Buyer”) and
Gary R. Lynn (“Lynn”), John T. Bergstue (“Bergstue”), and James G. Streib
(“Streib”) (where Lynn, Bergstue and Streib are individuals, each of whom may be
referred to as a “Member” or collectively as “Members,”), Todd E. Hallquist, an
individual (“Hallquist”) and Jabez Development, LLC, a New York limited
liability company (“Jabez”), where Members, Hallquist and Jabez are referred to
collectively as the “Inventors”).

RECITALS

A.

Buyer, Members and Cass Creek International, LLC, a New York limited liability
company (“Cass Creek”) are Parties to that certain Asset Purchase Agreement
dated of even date herewith (the “Purchase Agreement”), pursuant to which
Members and Cass Creek are selling to Buyer certain assets and Buyer is assuming
from Members and Cass Creek certain liabilities, as specified in the Purchase
Agreement relating to the manufacture and distribution of electronic game
calling devices (the “Business”).

B.

The Inventors expect to invent new products intended for sale in the hunting,
fishing and other outdoor recreation markets, including products related to the
Business (“Invented Products”), for which Buyer will be granted a right of first
purchase on the terms and conditions set forth herein.

Agreement

1.

Rights of First Purchase. Buyer is the owner of the Business. Each of the
Inventors, jointly and severally, hereby grants to Buyer, for the term of this
Agreement, a first right of purchase for any Invented Products.

 

1.1

Presentation of Invented Products. From time to time, Inventors will make formal
presentations to the Buyer information about all new Invented Products. Each
formal presentation must include a written proposal showing the costs to be
associated with the development, design, tooling, manufacturing and marketing of
each of the Invented Products in that presentation.

 

1.2

Purchase for Royalties. For 30 days following the date of a presentation on new
Invented Products (“Option Period”), each of the applicable Inventors agrees to
sell to Buyer all of Inventors’ rights, title and interest to any of the
Invented Products which Buyer agrees to purchase (the “Purchased Inventions”)
for consideration consisting only of the obligation of Buyer to pay quarterly
royalties to the applicable Inventors in the amount of five percent (5%) of all
of Buyer’s future Net Wholesale Revenues (“Royalty Payments”). For this
Agreement, “Net Wholesale Revenues” means the net invoice amount after
discounts, returns and sales tax, which Buyer collects from its customers on
sales of Purchased Inventions.

 


--------------------------------------------------------------------------------


 

1.3

Presentation of Products In Development. As of the date of this Agreement, Cass
Creek has three products under development, the Wiggly Rabit, the Manual Slate
Turkey Call and the Ozone Closet (collectively the “Development Products”) for
which Jabez will be completing the remaining development and making a working
prototype. With regard to any presentation on any of the Development Products,
the Option Period set forth in Section 1.2 will be extended to the later of 30
days following the date of a presentation, including a working prototype, on a
Development Product or 90 days after the closing for this Agreement. If Buyer
agrees to purchase any Development Products during that extended period, those
Development Products become Purchased Inventions and the Royalty Payments
described in Section 1.2 will be the consideration. All other terms and
conditions of this Agreement will apply to Development Products which become
Purchased Inventions, except that if Buyer does not elect to purchase any one or
more of the Development Products, the unpurchased Development Products will not
be subject to Inventors’ obligations not to compete with the Business as set
forth in the Purchase Agreement and in that certain Noncompetition Agreement
among Members, Hallquist, Cass Creek and Buyer of even date.

 

1.4

Royalty Payments. Commencing on the end of the first calendar quarter after a
closing on the purchase of any Purchased Inventions, the payment obligation
shall be calculated on or before the 15th day of each calendar quarter based on
Net Wholesale Revenues collected for sales of Purchased Inventions during the
prior quarter. Buyer shall prepare and submit to Inventors a statement of
collected revenues and royalties due. Payment shall be sixty (60) days from the
date of each statement.

 

1.5

Time Periods. If Buyer does not notify Inventors of Buyer’s intention to
purchase Purchased Inventions, in writing, during the Option Period, the right
to purchase Invented Products pursuant to Section 1 will expire at midnight on
the last day of the Option Period and Inventors may disclose, market and sell
the Invented Products which were presented to Buyer to other parties, subject to
Inventors’ obligations not to compete with the Business as set forth in the
Purchase Agreement and in that certain Noncompetition Agreement among Inventors
and Buyer of even date. If Buyer delivers written notice to the applicable
Inventors during the Notice Period, the Parties agree to enter into a definitive
purchase agreement for the Purchased Inventions that Buyer has elected to
purchase, pursuant to the terms of this Agreement, within 30 days of Inventors
receiving Buyer’s notice.

 

1.6

Confidentiality Agreement. The Buyer agrees not to disclose, market or sell any
Invented Products or any information regarding any Invented Products, where the
Invented Products were presented to Buyer and Buyer did not purchase those
Invented Products (collectively “Confidential Products”). Buyer’s obligations
imposed by this Agreement do not apply with respect to any Confidential Products
or products which are substantially similar to Confidential Products or which
use similar intellectual property to Confidential Products that: (a) are used

 

2


--------------------------------------------------------------------------------


or disclosed by Buyer with the prior written consent of any Inventor of such
Confidential Products, to the extent of the consent; (b) are generally available
to the public at the time of disclosure to Buyer; (c) become generally available
to the public through no act or disclosure by Buyer or its employees; (d) have
been developed independently by Buyer; (e) were purchased by Buyer from a third
party which third party is not in violation of any agreement with any Inventors;
or (f) is required to be disclosed pursuant to judicial order or other
compulsion of law, if Buyer provides to Inventors prompt notice of any order and
Buyer complies with any protective or similar order imposed on the disclosure.

 

1.7

Minimum Royalty. A minimum annual Royalty Payment for each of the Purchased
Inventions will be mutually determined between Inventors and Buyer as to each
product at the time that Buyer purchases rights to that product.

2.

Records. Buyer agrees to keep complete and correct books, accounts and records
to facilitate computation of Royalty Payments. Notwithstanding Inventors’
acceptance of periodic payments, Inventors will have ninety (90) days following
the receipt of an accounting to make a claim for adjustment by reason of errors
or omissions from the accounting. If no such claim for adjustment is timely
made, such accounting and receipt of any payment made with respect to such
accounting shall be deemed final and satisfied in full.

3.

Representations, Indemnity. In the definitive purchase agreement for any
Purchased Products, Inventors must represent and warrant that Investors own,
have the unrestricted, exclusive right to sell, and have the right to bring
actions for the infringement or misappropriation of all intellectual property in
the Purchased Products, free from the claims of any third party. Accordingly,
Inventors must defend and indemnify Buyer and hold Buyer harmless from and
against any and all damages arising out of claims for infringement or
misappropriation of any intellectual property rights relating to or derived from
the Purchased Products.

4.

Breach and Cure. Any breaching Party shall have thirty (30) days from the date
of written notification to cure such breach before the aggrieved party may
terminate this Agreement or pursue an action in equity or in law.

5.

No Restrictions. The Inventors acknowledge and agree that the Buyer is under no
restrictions for developing products in the future.

6.

Entire Agreement, Execution. This Agreement and any schedules or attachments
hereto and the Purchase Agreement to which this Agreement is related, constitute
the entire agreement between the Parties with respect to the subject matter of
this Agreement and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement. This Agreement may
be signed in counterparts.

7.

Notices. Any notice, offer, request, demand, claim or other communication
provided for by this Agreement must be in writing and will be deemed given or
delivered when

 

3


--------------------------------------------------------------------------------


delivered by hand, transmitted by facsimile or email or three days after the day
when deposited in the United States mail, certified or registered, return
receipt requested, postage prepaid and properly addressed to the intended
recipient as set forth below. Any such notice or other communication sent
electronically shall be considered to be “in writing” provided it is in a
standardized format that is easily downloaded and printed through commonly used
software (such as Word, Excel, or Adobe).

If to Inventors:

Jabez Development

1881 Lyndon Blvd

Falconer, NY 14733

Attn: Gary R. Lynn

Facsimile: _________

E-mail: _______________

 

 

with a copy, which does not constitute notice to:

 

Sellstrom Law Firm, LLP

9-11 East Fourth Street, P.O. Box 50

Jamestown, NY 14702

Attn: Stephen E. Sellstrom, Esq.

Facsimile: (716) 484-2133

Email: sellstromlaw@prodigy.net

If to Buyer:

Nature Vision, Inc.

1480 Northern Pacific Rd

PO Box 641

Brainerd, MN 56401

Attn: Michael R. Day, CFO

Fax: (218) 825-0721

E-mail: mday@naturevisioninc.com

 

 

with a copy, which does not constitute notice to:

 

Gray, Plant, Mooty, Mooty & Bennett, P.A.

500 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: J.C. Anderson, Esq.

Fax: (612) 632-4444

E-mail: jc.anderson@gpmlaw.com

 

Any Party may send any notice, request, demand, claim or other communication to
the intended recipient at the address set forth above using any other means, but
no such

 

4


--------------------------------------------------------------------------------


notice, request, demand, claim or other communication will be deemed to have
been duly given unless and until it actually is received by the intended
recipient.

8.

Governing Law; Consent to Jurisdiction. This Agreement will be governed by and
construed in accordance with the domestic laws of the State of Minnesota without
giving effect to any choice or conflict of law provision or rule. Each of the
Parties submits to the jurisdiction of any state or federal court sitting in
Hennepin County, Minnesota, in any action or proceeding arising out of or
relating to this Agreement and agrees that all claims in respect of the action
or proceeding may be heard and determined there. Each Party also agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court. Each of the Parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other Party. Each Party
agrees that a final judgment in any action or proceeding so brought will be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or in equity.

9.

Amendments and Waivers. No amendment of any provision of this Agreement will be
valid unless the same is in writing and signed by the Parties. No waiver by any
Party of any default, misrepresentation or breach of warranty or covenant under
this Agreement, whether intentional or not, will be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
under this Agreement or under any of the other agreements collateral hereto.

10.

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

[SIGNATURE PAGE(S) FOLLOWS]











5

 


--------------------------------------------------------------------------------


The Parties have executed this Royalty Agreement as of the date first above
written.

INVENTORS:

JABEZ:

 

JABEZ DEVELOPMENT, LLC

 

 

 

By   

/s/ Gary R. Lynn

 

 

 

Gary R. Lynn

 

 

Its   

Managing Member

 

MEMBERS:

 

 

 

 

 

/s/ Gary R. Lynn

 

 

Gary R. Lynn

 

 

 

/s/ John T. Bergstue

 

 

John T. Bergstue

 

 

 

/s/ James G. Streib

 

 

James G. Streib

 

HALLQUIST:

 

 

 

 

 

 

/s/ Todd E. Hallquist

 

 

Todd E. Hallquist

 

BUYER:

 

NATURE VISION, INC.

 

 

 

By   

/s/ Jeffrey P. Zernov

 

 

 

Jeffrey P. Zernov

 

 

Its   

CEO

 

6


--------------------------------------------------------------------------------